Name: Commission Regulation (EEC) No 2234/84 of 31 July 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 8 . 84 Official Journal of the European Communities No L 205/31 COMMISSION REGULATION (EEC) No 2234/84 of 31 July 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1 569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (z), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 0, Having regard to Council Regulation (EEC) No 1 569/72 of 20 July 1 972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 f), as amended by Regulation (EEC) No 2142/84 (s) ; Whereas, for the period 27 June to 3 July 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 150, 6. 6. 1984, p. 5. (3) OJ No L 132, 21 . 5. 1983, p. 33 . 0 OJ No L 90, 1 . 4 . 1984, p. 1 . O OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 143, 30 . 5 . 1984, p. 4. 0 OJ No L 191 , 19 . 7 . 1984, p. 19 . (") OJ No L 196, 26 . 7 . 1984, p. 37. No L 205/32 Official Journal of the European Communities 1 . 8 . 84 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 9,984 11,696 12,853 13,373 14,016 14,536 2. Final aids I \ Seeds harvested and processed in :  Federal Republic of Germany (DM) 32,46 36,53 39,35 40,89 42,48 38,00  Netherlands (Fl) 30,74 35,26 38,33 39,98 41,71 42,69  BLEU (Bfrs/Lfrs) 46338 542,83 596,53 619,28 649,13 662,91  France (FF) 59,73 71,78 79,34 81,92 86,37 86,98  Denmark (Dkr) 84,02 98,42 108,16 112,53 117,94 121,59  Ireland ( £ Irl) 7,489 8,773 9,636 9,962 10,444 10,654  United Kingdom ( £) 6,573 7,620 8,329 8,651 9,047 9,369  Italy (Lit) 14 297 16 745 18 133 18 620 19 543 19 475  Greece (Dr) 866,42 1 022,60 1 127,98 1 175,05 1 233,39 1 280,46 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 15,572 17,238 20,297 21,403 21,527 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 47,57 51,43 58,68 61,61 62,02  Netherlands (Fl) 46,41 50,76 58,81 62,02 62,41  BLEU (Bfrs/Lfrs) 722,72 800,05 942,02 991,86 997,60  France (FF) 96,84 108,68 129,69 136,35 137,06  Denmark (Dkr) 131,04 145,06 170,80 180,11 181,15  Ireland ( £ Irl) 11,681 12,930 15,219 15,980 16,072  United Kingdom ( £) 10,088 11,101 12,967 13,646 13,728  Italy (Lit) 22901 24 680 28 770 30 080 30 251  Greece (Dr) 1 366,90 1 519,39 1 798,77 1 899,38 1 910,12 ANNEX III Exchange rate of the ECU to be used for converting final aids into die currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,238200 2,231180 2,224760 2,218230 2,218230 2,199930 Fl 2,526070 2,519780 2,513800 2,507830 2,507830 2,488660 Bfrs/Lfrs 45,259000 45,349900 45,427000 45,502800 45,502800 45,713400 FF . 6,872760 6,887930 6,903320 6,921070 6,921070 6,984230 Dkr 8,175870 8,187020 8,199740 8,210300 8,210300 8,240450 £ Irl 0,729500 0,731574 0,733743 0,735944 0,735944 0,742483 £ 0,592707 0,594277 0,595494 0,596727 0,596727 0,599074 Lit 1 374,690 1 382,520 1 390,450 1 398,090 1 398,090 1 422,310 Dr 88,55200 88,55200 88,55200 88,55200 88,55200 88,55200